Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the reference of record suggest or render obvious the limitation of in step S110, the target parameters further comprise a compression ratio of the compressor, and the compression ratio compRate=(Pd+1)/(Ps+1); and, in step S120, when Clower limit≤compRate≤Cupper limit, a deviation degree Dc of the compression ratio is 0; when compRate>Cupper limit, the deviation degree Dc of the compression ratio is calculated according to the following formula: Dc=Cupper limit/compRate-1; and when compRate<Clower limit, the deviation degree Dc of the compression ratio is calculated according to the following formula: Dc=Clower limit/compRate-1; wherein Cupper limit is a maximum value in the standard operating range of the compression ratio, and Clower limit is a minimum value in the standard operating range of the compression ratio, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/29/2022